Citation Nr: 0025267	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-17 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for cervical disc disease compounded by bilateral 
shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1960.

The instant appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Manchester, New Hampshire, which denied a claim for 
service connection for cervical disc disease compounded by 
bilateral shoulder impingement syndrome.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
2000 in order to afford the RO an opportunity to adjudicate 
the claim on the matter of whether new and material evidence 
had been submitted and to provide the veteran with the 
appropriate laws and regulations as the Board found that the 
claim had been previously denied.

The veteran's representative, in a November 1999 written 
statement, seems to have raised a claim for clear and 
unmistakable error (CUE) in a March 25, 1965 rating decision.  
That document also appears to raise a claim for entitlement 
to service connection for a bilateral hip disorder.  Since 
these issues have not been developed by the RO, they are 
referred to the RO for appropriate action.  These issues are 
not inextricably intertwined with the issue on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  By decision entered in April 1996 the St. Petersburg RO 
denied a claim for service connection for cervical disc 
disease compounded by bilateral shoulder impingement 
syndrome.  The veteran was notified of that determination but 
did not complete a perfected appeal within the applicable 
time frame.

2.  Evidence received since the time of the April 1996 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for cervical disc disease compounded by 
bilateral shoulder impingement syndrome.

3.  The veteran is service-connected for residuals of 
injuries sustained in a motorcycle accident in service, 
namely residuals of a fracture of the left tibia and fibula 
with limitation of motion of the left ankle and degenerative 
joint disease of the left knee; residuals of a fracture of 
the left femur with scar formation; varicose veins of the 
left lower extremity; and lumbar degenerative disc disease on 
a secondary basis.

4.  Current medical evidence shows that the veteran has 
degenerative disc disease and degenerative arthritis of the 
cervical spine.

5.  Current medical evidence indicates that the in-service 
lower extremity injuries promoted the aggravation of the 
degenerative arthritis of the cervical spine.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
cervical disc disease compounded by bilateral shoulder 
impingement syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).

3.  The veteran's claim of entitlement to service connection 
for cervical disc disease compounded by bilateral shoulder 
impingement syndrome is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); Allen 
v. Brown, 7 Vet. App. 439 (1995).

By decision entered in April 1996 the RO, in part, disallowed 
service connection for cervical disc disease compounded by 
bilateral shoulder impingement syndrome.  The evidence in the 
claims folder at the time of that decision included the 
service medical records which revealed that he sustained left 
lower extremity injuries in a motorcycle accident in service 
in 1958; VA treatment records dated from May 1975 to June 
1992, which included 1975 and 1976 records noting complaints 
of neck pain radiating to the shoulders; VA examination 
reports, including a March 1996 report which noted complaints 
of neck pain and loss of range of motion and assessed 
cervical disc disease with associated bicipital tendinitis of 
the shoulders; a March 1996 VA X-ray report which revealed 
disc space narrowing C3-4 and C4-5; and a May 1995 VA 
orthopedic outpatient treatment record which found that a 
limp resulting from service-connected left leg injuries 
"caused or contributed to the development of . . . neck 
arthritis . . . ."

The veteran was notified of the April 1996 decision and of 
his appellate rights.  Although the veteran initiated an 
appeal on the issue of entitlement to service connection for 
cervical disc disease compounded by bilateral shoulder 
impingement syndrome, he did not perfect his appeal by filing 
a VA Form 9 or its equivalent.  38 C.F.R. §§ 19.32, 20.200, 
20.202, 20.302(b) (1999).  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 1991).

The current claim of service connection for cervical disc 
disease compounded by bilateral shoulder impingement syndrome 
may be considered on the merits only if new and material 
evidence has been received since the time of the last final 
disallowance.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & 
Supp. 2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additional evidence has been associated with the claims 
folder since the time of the RO's April 1996 denial.  This 
evidence includes VA treatment records dated from February 
1992 to April 2000, including records from White River 
Junction, Vermont, and Orlando, Florida; private medical 
records dated from June to September 1988; a January 2000 VHA 
opinion; and written statements from the veteran and his 
representative.  In particular, the additional evidence 
includes an April 2000 VA treatment record which stated that 
the in-service lower extremity injury promoted the 
aggravation of the degenerative arthritis of the spine.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when the RO adjudicated the veteran's claim in 
April 1996.  The "new" evidence, specifically, the April 
2000 VA treatment record, is also "material," inasmuch as 
it provides a diagnosis of degenerative arthritis of the 
spine and indicates that the arthritis was aggravated by the 
veteran's in-service left lower extremity injuries.  New and 
material evidence having been submitted, the veteran is 
entitled to have his claim considered de novo.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).  

As an initial matter, the Board would point out that the RO 
has not had the opportunity to consider whether the veteran's 
claim is well-grounded since 1998.  Thus, the Board must 
consider whether the Board's consideration of well-
groundedness in the first instance would be prejudicial to 
the claimant.  See Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, in light of the Board's favorable 
determination here, that the claim is well-grounded, the 
Board deems that the veteran is not prejudiced by the Board's 
consideration of well-groundedness.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In this regard, the Board notes that the veteran's claim is 
well grounded.  He has a current diagnosis of a cervical 
spine disorder, namely degenerative arthritis or degenerative 
disc disease; he is presently service-connected for injuries 
sustained in service; and the record contains medical 
evidence which links the current cervical spine arthritis to 
the injury in service.  See 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Accordingly, the Board finds that the claim for cervical disc 
disease compounded by bilateral shoulder impingement syndrome 
is well grounded.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for cervical disc disease 
compounded by bilateral shoulder impingement syndrome having 
been submitted, the claim is reopened.  The claim for 
entitlement to service connection for cervical disc disease 
compounded by bilateral shoulder impingement syndrome is well 
grounded.  To this extent, the appeal is granted.


REMAND

As the Board has determined, above, that there is sufficient 
evidence to make well-grounded the claim for service 
connection for cervical disc disease compounded by bilateral 
shoulder impingement syndrome, the VA has a statutory duty 
under 38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of facts pertaining to that claim.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The record includes (1) a May 1995 VA treatment record which 
found that residuals of the service-connected left leg 
injuries "caused or contributed to the development of . . . 
neck arthritis"; (2) a March 1996 VA examination report 
which found that "[t]here is nothing in the literature that 
supports a tibia fracture as a cause or source of . . . 
cervical degenerative disc disease and these anomalies 
represent an aging process in [the veteran's] age population; 
(3) a January 2000 VHA opinion which concludes that 
"cervical disease . . . is less likely to be than not to be 
related to the [in-service left leg] injury in 1958"; and 
(4) an April 2000 VA treatment record which provides a 
diagnosis of degenerative arthritis of the spine and 
indicates that the arthritis was aggravated by the veteran's 
in-service left lower extremity injuries.  In light of those 
facts, the Board believes it is important to obtain a 
comprehensive VA examination that explores questions of 
etiology of present symptoms or diagnoses regarding any 
cervical spine disorder.  The examiner should have the 
opportunity to review the service medical records for medical 
findings and treatment and should be afforded the opportunity 
to review the post-service evidence of record.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (1999).

The Board also notes that Bernard v. Brown, 4 Vet. App. 384 
(1993), provides that to avoid prejudice to the veteran by 
rendering decisions on the merits of claims which were denied 
on the basis of finality, it must be shown that he had 
sufficient notice of the need to address those issues in 
submissions, arguments, and testimony on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence pertinent to his cervical disc 
disease compounded by bilateral shoulder 
impingement syndrome claim that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  In 
particular, the RO should attempt to 
obtain any VA treatment records, 
including records from the VA medical 
facilities in White River Junction, 
Vermont, and Orlando, Florida, developed 
since November 1998.  Any such records 
should then be associated with the VA 
claims folder.

2.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
cervical spine disorder(s).  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.

a.  The examiner should identify any 
cervical spine disorder present; and 
then

b.  As regards each diagnosed 
cervical spine disorder, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that the cervical spine 
disorder is related to the in-
service left lower extremity 
injuries, including whether it is at 
least as likely as not that the 
cervical spine disorder was 
aggravated by residuals of those 
left lower extremity injuries; and 
then

c.  As regards each diagnosed 
cervical spine disorder, the 
examiner should provide an opinion 
as to whether the evidence of record 
reveals continuity of symptomatology 
since discharge from service; and 
then

d.  The examiner should comment on 
the opinions and diagnoses provided 
in May 1995, March 1996, January 
2000, and April 2000 concerning 
cervical spine problems with respect 
to the veteran's in-service left 
lower extremity injury.

All special studies deemed necessary 
should be accomplished.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claims for 
service connection for cervical disc 
disease compounded by bilateral shoulder 
impingement syndrome.  Specifically, the 
RO should consider 38 C.F.R. §§ 3.303(b), 
3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995).  If the decision remains adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration if otherwise in 
order.

The purpose of this REMAND is to develop evidence and ensure 
compliance with due process requirements.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion, favorable or unfavorable, as 
to the final outcome of this claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



